DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, “at least one protrusion protruding toward the first flow path forming member and being tapered toward downstream of the flow path,” is new matter.  Applicant alleges Fig. 4 shows a shows a taper.  In the original specification, the rear face [contains holes 11a] of the protrusion 14 is not tapered toward downstream of the flow path, but is a bluff surface (see Fig. 3, 4).  Instead, the rear face of the protrusion [contains holes 11a] is shown as parallel to the bluff face 15a (compare Figs. 3 & 4).  Lastly, region 2c is not part of the protrusion.  
 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1-3, 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trefny et al (2015/0013305) in view of KR 20110072150 and Andreadis et al (2008/0196414) and Freeborn et al “Swept-Leading-Edge Pylon Effects on a Scramjet Pylon-Cavity Flameholder Flowfield” and/or Pan et al “Experimental investigation of combustion mechanisms of kerosene-fueled scramjet engines with double-cavity flameholders” and optionally in view of JP 2017-160873 and for claims 1, 10, 13, 14 further in view of Kuhn et al “Ceramic Strut Injection Technologies for High-Speed Flight.”  Trefny et al teach A scramjet engine [Fig. 10 with interior contours being from e.g. Figs. 8A-8C] comprising: a first flow path forming member [Fig. 10]; a second flow path forming member 805 provided opposite to the first flow path forming member; a first fuel injection device 803; wherein a flow path is formed between the first flow path forming member and the second flow path forming member, wherein the flow path includes: a turbulence formation region 803 where a compressed air is introduced from upstream; and a combustion region 850 that is located downstream of the turbulence formation region and where a combustion using the compressed air is carried out, wherein the second flow path forming member comprises at least one protrusion 803 located in the turbulence formation region, the at least one protrusion 803 protruding toward the first flow path forming member and being tapered toward downstream of the flow path [to an analogous extent as disclosed by applicant.  Note this is new matter.  Alternately, this is taught by Fig. 7 of JP ‘873 tapered (48, for fuel 17 toward downstream of the flow path).  It would have been obvious to use the taper, as taught by JP ‘873, as the conventional practice in the art.], wherein the first fuel injection device [Fig. 8C or 9B] is configured to inject fuel into the compressed air via a first fuel nozzle provided to the at least one protrusion 803, wherein the second flow path forming member is formed with a cavity 804, 805, 806 located in the combustion region, wherein the cavity comprises: a bottom surface 805; and an inclined surface 806 connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted [see Fig. 11, hinges 1123, 1127; Fig. 12 shows its control; Fig. 14-16 shows the different inclination angles] so that at least shock wave 830 is generated in the combustion region;     wherein the flow path further comprises an upstream region configured to introduce the compressed air to the turbulence forming region, and wherein an angle between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees [see e.g. Figs. 14-16 which are to scale as the dimensions are graphed on the x and y axis; at least Fig. 14A, 14B, Fig. 16A, 16B];	 wherein the angle between the inclined surface of the cavity and the first surface of the second flow path forming member is larger than or equal to 20 degrees [at least Fig 14A, 14B, Fig. 16A, 16B];   wherein the second flow path forming member comprises a second surface located downstream of the protrusion of the turbulence forming region, and wherein a distance between the second surface and the first flow path forming member is larger than a distance between the first surface and the first flow path forming member [see region 806 where the area increases];	 wherein a top end of a front wall 804 of the cavity is connected to the second surface, and wherein an upstream side end of the bottom surface 805 of the cavity is connected to a bottom end of the front wall 804;  A flying object comprising the scramjet engine according to claim 1;.
 wherein the at least one protrusion 803 is in contact with a downstream end of the first surface 802 and an upstream end of the second surface 812a [Fig 8C],  wherein the at least one protrusion comprises a plurality of protrusions [taught as multiple fuel injectors/ array, see paragraph 0112 and end of paragraph 0118] arranged in a direction crossing the flow path;	 wherein the flow path further comprises an upstream region configured to introduce the compressed air to the turbulence formation region, wherein the plurality of protrusions comprises a first protrusion and a second protrusion, wherein the second flow path forming member comprises: a first surface that faces the upstream region, and a second surface located downstream of the plurality of protrusions of the turbulence formation region, a third surface located between the first protrusion and the second protrusion to connect the first surface and the second surface;  wherein a distance between the second surface and the first flow path forming member is larger than a distance between the first surface and the first flow path forming member  [Fig 8C], and wherein the first protrusion and the second protrusion protrude from the third surface toward the first flow path forming member [see Fig. 8C].  Trefny teaches various aspects of the claimed invention but do not teach a second fuel injection device; wherein the second fuel injection device is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity.  KR ‘150 teaches a second fuel injection device [Fig. 4, see annotations] where the second fuel injection device 20 is configured to inject fuel into the compressed air via a second fuel nozzle 20 provided to the cavity 10 is the conventional practice for scramjets, in order to stabilize the combustion in the cavity for the scramjet.  Alternate embodiments [Fig. 5b, 5c] also teach a second fuel injection device 20; the second fuel injection device 20 is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity.  Andreadis et al is applied as a teaching reference which has a second fuel injection device 102; the second fuel injection device 102 is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity allows for providing pilot fuel to the cavity that provides flame stabilization to the scramjet [see paragraph 0024].   It would have been obvious to one of ordinary skill in the art to employ a second fuel injection device; the second fuel injection device is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity, as taught by KR ‘150, where Andreadis teach the additional second fuel stabilizes the combustion in the cavity. 


    PNG
    media_image1.png
    230
    388
    media_image1.png
    Greyscale
 
The prior art teach a shock wave 830 generated in the combustion region at the upstream region adjacent to the turbulence formation region / protrusion / first fuel injection device 803.  Trefny & KR ‘150 teaches an inclination of the inclined surface of the cavity is configured to be adjusted such that wherein the second fuel injection device is configured to inject fuel into the compressed air from a location downstream of the cavity [aft wall] and recirculates within the cavity far upstream of the inclined surface.  Trefny teaches a shock wave is generated in the combustion region but does not teach wherein the inclination of the inclined surface of the cavity is configured to be adjusted such that a discontinuity surface generated by the shock wave reaches inside the cavity, and wherein the second fuel injection device is configured to inject fuel into the compressed air from a location downstream of the discontinuity surface to a location upstream of the discontinuity surface such that the fuel crosses the discontinuity surface in the cavity.  Freeborn et al teach the second flow path forming member is formed with a cavity located in the combustion region, wherein the cavity comprises: a bottom surface; and an inclined surface connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted so that a shock wave [see annotations] is generated in the combustion region and a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity [see annotations and note the ramp shock wave is associated with the inclined surface / back wall and thus reaches inside the cavity, even if the shock is not as strong as that illustrated outside the cavity.]  

    PNG
    media_image2.png
    468
    568
    media_image2.png
    Greyscale

Pan et al [see Fig. 6] is also cited to teach wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that: (i) a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity -- see annotations in Fig. 6, noting there are discontinuity surfaces generated by the shock wave in the cavity and anchored to the aft ramp / inclined rear wall.

    PNG
    media_image3.png
    564
    408
    media_image3.png
    Greyscale

It would have been obvious to operate the combustion chamber of Trefny with (i) a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity, as taught by Freeborn et al and/or Pan et al, as the conventional behavior of the cavity / inclined surface used in the scramjet art associated with supersonic flows.   	As for wherein the second fuel injection device is further configured to inject fuel from a location downstream of a discontinuity surface generated by a generation of the shock wave to a location upstream of the discontinuity surface so that the fuel crosses the discontinuity surface, the fuel injection pattern of KR ‘150 of the second fuel injection device 20 is further configured to inject fuel from a location downstream [from the inclined surface] and when the shock wave is formed, such as shown Freeborn et al or Pan, will penetrate a discontinuity surface generated by a generation of the shock wave to a location upstream of the discontinuity surface so that the fuel crosses the discontinuity surface [bottom corner of the inclined surface / ramp -- see fuel 20 of KR ‘150, annotations of Fig. 4 and note the fuel is shown as penetrating upstream of the bottom corner of the inclined surface / ramp and thus will inherently cross a discontinuity surface generated by a generation of the shock wave to a location upstream of the discontinuity surface so that the fuel crosses the discontinuity surface.  Also note that Freeborn et al, see e.g. Fig. 2b and 15, show the recirculating flow pattern within the cavity.  Accordingly, any fuel injected from the inclined wall will be carried upstream of the corner of the bottom corner of the inclined surface / ramp.  It would have been obvious to one of ordinary skill in the art that the second fuel injection device of KR ‘150 is further configured to inject fuel [i.e. fuel injected from the inclined surface] from a location downstream of a discontinuity surface generated by a generation of the shock wave [shown in Freeborn et al] to a location upstream of the discontinuity surface so that the fuel crosses the discontinuity surface in the cavity, when the cavity / inclined surface is operated to have conditions where a shock wave of the type taught by Freeborn et al and/or Pan et al is associated with the inclined surface of the cavity.   	
Trefny does not teach a third fuel injection device configured to inject fuel to the second flow path forming member via a third fuel nozzle provided to the first flow path forming member at a location downstream to the cavity.  Andreadis et al further teach a third fuel injection device 110 configured to inject fuel to the second flow path forming member 42 via a third fuel nozzle 110 provided to the first flow path forming member at a location downstream to the cavity 60, which provides additional fuel for operating the scramjet and which promotes flame stabilization.  It would have been obvious to one of ordinary skill in the art to employ a third fuel injection device / nozzle for the first flow path forming member, as taught by Andreadis et al, in order to provide additional fuel which promotes flame stabilization for scramjet operation.
  For claims 10, 13, 14, the claim limitations are taught above including plurality of protrusions (injectors) but while disclosed, the array / plurality of protusions are not shown nor wherein a width of the at least one protrusion at the upstream end of the second surface is narrower than a width of the at least one protrusion at the downstream end of the first surface;  	wherein a width of the third surface [between 1st and 2nd protrusion] increases toward downstream of the flow path;	a width of the first protrusion at the downstream end of the first surface is wider than a width of the first protrusion at the upstream end of the second surface, and wherein a width of the second protrusion at the downstream end of the first surface is wider than a width of the second protrusion at the upstream end of the second surface.
The Kuhn et al paper [see bottom of Fig. 2, hypermixer] teaches all the limitations of the protrusions themselves in claims 10-14, especially, wherein a width of the at least one protrusion at the upstream end [left] of the second surface is narrower than a width of the at least one protrusion at the downstream end [right] of the first surface;  	wherein a width of the third surface [between 1st and 2nd protrusion] increases toward downstream of the flow path;	a width of the first protrusion at the downstream end of the first surface is wider than a width of the first protrusion at the upstream end of the second surface, and wherein a width of the second protrusion at the downstream [right] end of the first surface is wider than a width of the second protrusion at the upstream end [left] of the second surface.   Kuhn teaches enhanced mixing and vorticity generation associated with the hypermixers [see top of page 4]. 

    PNG
    media_image4.png
    365
    471
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to employ the plurality of protrusions of the claimed geometry (including widths), as taught by Kuhn, as the standard types of injectors used in scramjet engines.  


    PNG
    media_image5.png
    199
    341
    media_image5.png
    Greyscale

Claims 1-3, 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-166409 in view of Trefny et al (2015/0013305) and  KR 20110072150, Andreadis et al (2008/0196414) and Freeborn et al “Swept-Leading-Edge Pylon Effects on a Scramjet Pylon-Cavity Flameholder Flowfield” and/or Pan et al “Experimental investigation of combustion mechanisms of kerosene-fueled scramjet engines with double-cavity flameholders”  and optionally in view of JP 2017-160873 and for claims 10, 13, 14 further in view of Kuhn et al “Ceramic Strut Injection Technologies for High-Speed Flight.”   JP 2017-166409 [see annotations] of the IDS teaches:  A scramjet engine comprising: a first flow path forming member 40; a second flow path forming member 15 provided opposite to the first flow path forming member; a first fuel injection device 60; wherein a flow path is formed between the first flow path forming member and the second flow path forming member, wherein the flow path includes: a turbulence formation region [circa 60] where a compressed air is to be introduced from upstream; and a combustion region 32 that is located downstream of the turbulence formation region and where a combustion using the compressed air is to be carried out, wherein the second flow path forming member comprises at least one protrusion 60 located in the turbulence formation region, the at least one protrusion 60 protruding toward the first flow path forming member and being tapered toward downstream of the flow path [to an analogous extent as disclosed by applicant.  Note this is new matter.  Alternately, this is taught by Fig. 7 of JP ‘873 tapered (48, for fuel 17 toward downstream of the flow path).  It would have been obvious to use the taper, as taught by JP ‘873, as the conventional practice in the art.], wherein the first fuel injection device 60 is configured to inject fuel into the compressed air via a first fuel nozzle 30a provided to the at least one protrusion, wherein the second flow path forming member is formed with a cavity located in the combustion region, wherein the cavity comprises: a bottom surface; and an downstream surface connected to a downstream side end of the bottom surface;  wherein the flow path further comprises an upstream region configured to introduce the compressed air to the turbulence formation region;	 wherein the second flow path forming member comprises a second surface 18 [see annotations], located downstream of the at least one protrusion 60 of the turbulence formation region, and wherein a distance between the second surface and the first flow path forming member [annotated “H”] is larger than a distance between the first surface and the first flow path forming member [H2];   wherein a top end of a front wall 32 of the cavity is connected to the second surface 18, and wherein an upstream side end of the bottom surface of the cavity is connected to a bottom end of the front wall of the cavity 32;    A flying object comprising the scramjet engine according to claim 1;   wherein the flow path further comprises an upstream region configured to introduce the compressed air to the turbulence formation region [circa 60], wherein the second flow path forming member 15 comprises: a first surface 16 or 17 that faces the upstream region, and a second surface 18 located downstream of the at least one protrusion of the turbulence formation region, wherein a distance between the second surface and the first flow path forming member “H” is larger than a distance between the first surface and the first flow path forming member H2, wherein the at least one protrusion 60 is in contact with a downstream end of the first surface 16, 17 and an upstream end of the second surface 18;  wherein the at least one protrusion comprises a plurality of protrusions 60 arranged in a direction crossing the flow path;	 wherein the flow path further comprises an upstream region 16a, 17 configured to introduce the compressed air to the turbulence formation region 60, wherein the plurality of protrusions comprises a first protrusion 60 and a second protrusion 60, wherein the second flow path forming member comprises: a first surface 16a, 17 that faces the upstream region, and a second surface 18 located downstream of the plurality of protrusions 60 of the turbulence formation region, a third surface 66 located between the first protrusion and the second protrusion to connect the first surface and the second surface; wherein a distance between the second surface and the first flow path forming member “H” is larger than a distance between the first surface and the first flow path forming member H2, and wherein the first protrusion and the second protrusion protrude from the third surface 66 toward the first flow path forming member;	wherein the first protrusion and the second protrusion are in contact with a downstream end of the first surface 17 and an upstream end of the second surface 18.

    PNG
    media_image6.png
    478
    856
    media_image6.png
    Greyscale
 	JP ’409 do not teach the second fuel injection device is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity;  nor the surface inclined surface connected to a downstream side end of the bottom surface, wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that a shock wave is generated in the combustion region, nor wherein an angle between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees;	 wherein the angle between the inclined surface of the cavity and the first surface of the second flow path forming member is larger than or equal to 20 degrees.
KR ‘150 teaches a second fuel injection device [Fig. 4, see annotations] where the second fuel injection device 20 is configured to inject fuel into the compressed air via a second fuel nozzle 20 provided to the cavity 10 is the conventional practice for scramjets, in order to stabilize the combustion in the cavity for the scramjet; the inclined surface connected to a downstream side end of the bottom surface, wherein an angle between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees;	 wherein the angle between the inclined surface of the cavity and the first surface of the second flow path forming member appears to be larger than or equal to 20 degrees.  Alternate embodiments [Fig. 5b, 5c] also teach a second fuel injection device 20; the second fuel injection device 20 is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity.  Andreadis et al is applied as a teaching reference which has a second fuel injection device 102; the second fuel injection device 102 is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity allows for providing pilot fuel to the cavity that provides flame stabilization to the scramjet [see paragraph 0024]; the inclined surface connected to a downstream side end of the bottom surface, wherein an angle θ1 between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees [see paragraph 0019];	 wherein the angle θ1 between the inclined surface of the cavity and the first surface of the second flow path forming member is larger than or equal to 20 degrees [see paragraph 0019, range includes 20-40].  Alternately, Freeborn et al [see Figs. 3, 6, 7] teach the second flow path forming member is formed with a cavity located in the combustion region, wherein the cavity comprises: a bottom surface; and an inclined surface connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted so that a shock wave [see annotations] is generated in the combustion region and a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity [see annotations and note the ramp shock wave is associated with the inclined surface / back wall and thus reaches inside the cavity, even if the shock is not as strong as that illustrated outside the cavity;]  the inclined surface connected to a downstream side end of the bottom surface, wherein an angle between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees;	 wherein the angle between the inclined surface of the cavity and the first surface of the second flow path forming member is larger than or equal to 20 degrees [see Fig. 3, taught as 22 degrees].  Freeborn et al teaching 
“Cavity shape has probably the strongest effect on cavity flow characteristics. Rectangular cavities are prone to unsteady flow due to acoustic disturbances caused by the shear layer impinging on the downstream wall and by periodic mass exchange with the main flow as the disturbed shear layer moves up and down [15,16]. Inclining the downstream wall, as seen in Fig. 2a, allows the shear layer to smoothly reattach, thereby reducing the magnitude of the unsteady effects associated with rectangular cavities [10,13,15,17]. However, even with an inclined downstream wall, oscillations remain possible [18,19]. Other effects within the cavity may further reduce unsteady fluctuations. For instance, fuel injection upstream of the cavity reduces cavity instability [20]. [page 572, bottom left paragraph” Additionally, heat addition due to combustion may suppress cavity instabilities seen under cold-flow conditions [21,22]” 
It would have been obvious to one of ordinary skill in the art to employ a second fuel injection device; the second fuel injection device is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity, as taught by KR ‘150, where Andreadis teach the additional second fuel stabilizes the combustion in the cavity.  It would have been obvious to employ the inclined surface connected to a downstream side in the range of less than or equal to 45 degrees AND larger than or equal to 20 degrees,  as taught by KR ‘150 and/or Andreadis and/or Freeborn, where Freeborn teaches replacing the rectangular cavity shape of JP ‘409 is advantageous, because it reduces the unsteady flow due acoustic disturbances and to use the typical ranges in the art.

    PNG
    media_image1.png
    230
    388
    media_image1.png
    Greyscale
 
 The prior art do not teach wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that a shock wave is generated in the combustion region,  Trefny teaches herein the second flow path forming member is formed with a cavity 804, 805, 806 located in the combustion region, wherein the cavity comprises: a bottom surface 805; and an inclined surface 806 connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted [see Fig. 11, hinges 1123, 1127; Fig. 12 shows its control; Fig. 14-16 shows the different inclination angles] so that at least shock wave 830 is generated in the combustion region;     wherein the flow path further comprises an upstream region configured to introduce the compressed air to the turbulence forming region, and wherein an angle between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees [see e.g. Figs. 14-16 which are to scale as the dimensions are graphed on the x and y axis; at least Fig. 14A, 14B, Fig. 16A, 16B];	 wherein the angle between the inclined surface of the cavity and the first surface of the second flow path forming member is larger than or equal to 20 degrees [at least Fig 14A, 14B, Fig. 16A, 16B].  Trefny further teach a shock wave 830 generated in the combustion region at the upstream region adjacent to the turbulence formation region / protrusion / first fuel injection device 803.  It would have been obvious to one of ordinary skill in the art to make the inclined surface adjustable, as taught by Trefny, to accommodate variable geometry from the cavity inclined surface, noting that Andreadis teach a wide range for this adjustable angle, and Freeborn teaches that this angle improves combustion stability. Trefny & KR ‘150 teaches an inclination of the inclined surface of the cavity is configured to be adjusted such that wherein the second fuel injection device is configured to inject fuel into the compressed air from a location downstream of the cavity [aft wall] and recirculates within the cavity far upstream of the inclined surface.   wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that a shock wave is generated in the combustion region.  Freeborn et al teach the second flow path forming member is formed with a cavity located in the combustion region, wherein the cavity comprises: a bottom surface; and an inclined surface connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted so that a shock wave [see annotations] is generated in the combustion region and a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity [see annotations and note the ramp shock wave is associated with the inclined surface / back wall and thus reaches inside the cavity, even if the shock is not as strong as that illustrated outside the cavity.]  

    PNG
    media_image2.png
    468
    568
    media_image2.png
    Greyscale

Pan et al [see Fig. 6] is also cited to teach wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that: (i) a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity -- see annotations in Fig. 6, noting there are discontinuity surfaces generated by the shock wave in the cavity and anchored to the aft ramp / inclined rear wall.

    PNG
    media_image3.png
    564
    408
    media_image3.png
    Greyscale

It would have been obvious to employ an inclination of the inclined surface of the cavity is configured to be adjusted, as taught by Trefny, such that a shock wave is generated in the combustion region, as the Freeborn teach the inclination angle of the inclined surface is highly important for reducing the combustion instabilities in the combustion chamber and both Pan and Freeborn teaches a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity, as taught by Freeborn et al and/or Pan et al, as the conventional behavior of the cavity / inclined surface used in the scramjet art associated with supersonic flows.  It would have been obviuos to wherein the inclination of the inclined surface of the cavity is configured to be adjusted such that a discontinuity surface generated by the shock wave reaches inside the cavity, as taught by Freeborn and/or Pan, as typical ranges enconpassed in the art for this type of combustion chamber, and make the second fuel injection device is configured to inject fuel into the compressed air from a location downstream of the discontinuity surface to a location upstream of the discontinuity surface such that the fuel crosses the discontinuity surface in the cavity – this is obviuos in light of KR’ 150, Freeborn and Andreadis, Note that fuel recirculating in the cavity is what causes the flame stabilization as taught by Freeborn, see page 571, bottom right paragraph to page 572, see quoted text below. 
"Flameholders provide a turbulent recirculation region in which combustion can take place with fuel and air entrained from the main flow. If the recirculation region entrains an appropriate fuel–air mixture, a stable flame should burn and provide a constant ignition source. Cavity flameholders present a potential flameholding solution by creating a relatively low drag recirculation region in which fuel and air can react and generate a stable flame."
 Note injecting fuel (i.e. from the inclined wall of KR '150) into the recirculating flow is what performs the flameholding. This teaching is also consistent with the Examiner's position expressing that Andreadis teaches much the same goal of injecting the pilot fuel into the cavity (& recirculation zone) to provide the flame stabilization (see bottom of page 4 of the final action). Accordingly, the references teach one of ordinary skill in the art the claimed invention.  JP ‘409 does not teach a third fuel injection device configured to inject fuel to the second flow path forming member via a third fuel nozzle provided to the first flow path forming member at a location downstream to the cavity.  Andreadis et al further teach a third fuel injection device 110 configured to inject fuel to the second flow path forming member 42 via a third fuel nozzle 110 provided to the first flow path forming member at a location downstream to the cavity 60, which provides additional fuel for operating the scramjet and which promotes flame stabilization.  It would have been obvious to one of ordinary skill in the art to employ a third fuel injection device / nozzle for the first flow path forming member, as taught by Andreadis et al, in order to provide additional fuel which promotes flame stabilization for scramjet operation. 	For claims 10, 13, 14, the claim limitations are taught above, with the exception of  wherein a width of the at least one protrusion at the upstream end of the second surface is narrower than a width of the at least one protrusion at the downstream end of the first surface;  	wherein a width of the third surface [between 1st and 2nd protrusion] increases toward downstream of the flow path;	a width of the first protrusion at the downstream end of the first surface is wider than a width of the first protrusion at the upstream end of the second surface, and wherein a width of the second protrusion at the downstream end of the first surface is wider than a width of the second protrusion at the upstream end of the second surface.
The Kuhn et al paper [see bottom of Fig. 2, hypermixer]  teaches wherein a width of the at least one protrusion at the upstream end [left] of the second surface is narrower than a width of the at least one protrusion at the downstream end [right] of the first surface;  	wherein a width of the third surface [between 1st and 2nd protrusion] increases toward downstream of the flow path;	a width of the first protrusion at the downstream end of the first surface is wider than a width of the first protrusion at the upstream end of the second surface, and wherein a width of the second protrusion at the downstream [right] end of the first surface is wider than a width of the second protrusion at the upstream end [left] of the second surface.   Kuhn teaches enhanced mixing and vorticity generation associated with the hypermixers [see top of page 4].   It would have been obvious to one of ordinary skill in the art to employ the protrusions of the claimed geometry (including widths), as taught by Kuhn, as the standard types of injectors used in scramjet engines.  


 Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.  The arguments concern the new limitations added:  “at least one protrusion protruding toward the first flow path forming member and being tapered toward downstream of the flow path” which is new matter.  In the original specification, the rear face of the protrusion 14 is not tapered toward downstream of the flow path, but is a bluff surface (see Fig. 3, 4.)  Applicant alleges Fig. 4 shows a shows a taper.  In rebuttal, protrusion 14 has a rear face [contains holes 11a] that are shown as parallel to the bluff face 15a.  Accordingly, there is no taper for the protrusion and this is also confirmed by Fig. 3.  Furthermore, the region 2c is not part of the protrusion.  Even if in arguendo this were not new matter, JP 2017-160873 teaches the claimed protrusion protruding toward the first flow path forming member and being tapered toward downstream of the flow path.  
 


 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 6, 2022